TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 16, 2021



                                       NO. 03-20-00380-CV


                      Liat Zilkha-Shohamy and Tal Shohamy, Appellants

                                                  v.

                                Lenore Vincent Corazza, Appellee




         APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the interlocutory order signed by the trial court on July 15, 2020. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the order. Therefore, the Court affirms the trial court’s interlocutory order. Appellants shall

pay all costs relating to this appeal, both in this Court and in the court below.